Exhibit 99.1 M.D.C. HOLDINGS, INC. News Release M.D.C. HOLDINGS ANNOUNCES 2 DENVER, COLORADO, Wednesday, February 1, 2017. M.D.C. Holdings, Inc. (NYSE: MDC) announced results for the fourth quarter and full year ended December 31, 2016. Fourth Quarter Highlights and Comparisons to 2015 Fourth Quarter ● Net income up 79% to $40.4 million, or $0.78 per diluted share*, from $22.6 million or $0.44 per diluted share* ● Home sale revenues up 29% to $715.8 million from $554.4 million ● Selling, general and administrative expenses as a percentage of home sale revenues (“SG&A rate”) improved 200 basis points from 11.5% to 9.5% ● Dollar value of net new orders up 5% to $473.4 million from $450.5 million ● Ending backlog dollar value up 31% to $1.38 billion from $1.05 billion ● Industry-leading dividend payment of $0.25 per share declared in January 2017 o 5% stock dividend paid in December 2016 2016 Full Year Highlights and Comparisons to 201 5 Full Year ● Net income up 57% to $103.2 million, or $2.00 per diluted share* vs. $65.8 million, or $1.28 per diluted share* ● Home sale revenues of $2.26 billion, up 22% ● SG&A rate improved 110 basis points to 11.1% ● Dollar value of net new orders up 12% to $2.56 billion from $2.29 billion *All per share amounts have been adjusted for the 5% stock dividend declared and paid in the 2016 fourth quarter. Larry A. Mizel, MDC’s Chairman and Chief Executive Officer, stated, “We are very pleased with our 2016 fourth quarter results, highlighted by a 79% increase in our net income. Our solid backlog to start the quarter enabled us to increase our home sale revenues by 29% year-over-year, driving a 200 basis point improvement in our SG&A rate. These strong fourth quarter results pushed our full year return on equity to 8.1% for 2016, a 280 basis points improvement over the prior year.” Mr. Mizel continued, “We are proud that our success in 2016 was achieved without losing focus on our balance sheet, which features a unique combination of low leverage, carefully managed exposure to homebuilding assets, and liquidity exceeding $900 million. The combination of strong balance sheet metrics and accelerating returns gave us the confidence to continue to reward shareholders during 2016 through our industry-leading dividend program, not only with the payment of our long-standing cash dividend, but also with a special 5% stock dividend in the fourth quarter.” 1 M.D.C. HOLDINGS, INC. Mr. Mizel concluded, “Early in 2016, we announced the roll-out of a more affordable collection of home plans. This new product has been well-received by potential homebuyers, which helps to reinforce our belief that the first-time homebuyer can drive growth in new home sales nationwide for the industry in the coming year. Based on our positive experience thus far, expanding the offering of our more affordable home plans will continue to be a strategic focus of the Company in 2017. With the dollar value of our backlog up 31% year-over-year and encouraging macroeconomic drivers such as increasing personal income levels, high employment levels and increasing consumer confidence, we are optimistic as we enter the 2017 spring selling season. However, this optimism is somewhat tempered by an increased risk for a rise in interest rates, which already increased significantly during the final quarter of 2016, and uncertainty surrounding potential changes in government policy following the 2016 Presidential Election.” Homebuilding Home sale revenues for the 2016 fourth quarter increased 29% to $715.8 million, primarily driven by a 24% increase in deliveries, which was mostly the result of a 33% year-over-year increasein our homes in beginning backlog. For the 2016 fourth quarter, our gross margin from home sales was 16.1%, unchanged from the same period a year ago. The 2016 fourth quarter included $2.4 million in adjustments to increase our warranty accrual and $3.9 of inventory impairments while the 2015 fourth quarter included $0.4 million in adjustments to increase our warranty accrual and $5.3 of inventory impairments. Selling, general and administrative (“SG&A”) expenses for the 2016 fourth quarter were $67.9 million, up $4.3 million from $63.6 million for the same period in 2015. Our SG&A expenses as a percentage of home sale revenues (“SG&A rate”) improved by 200 basis points to 9.5% for the 2016 fourth quarter from 11.5% in the 2015 fourth quarter. This decrease in our SG&A rate was primarily the result of our increase in home sale revenues. The dollar value of net new orders for the 2016 fourth quarter increased 5% year-over-year to $473.4 million. The improvement was the result of a 5% increase in the average selling price of net new orders due primarily to a shift in mix to higher priced communities. Our backlog value at the end of the 2016 fourth quarter was up 31% year-over-year to $1.38 billion. The improvement was due mostly to a 24% increase in the number of units in backlog, whichwas primarily the result of (1) an increase in net new order activity over the last twelve months for most of our markets, (2) a higher percentage of our backlog coming from build-to-order sales, which are generally in backlog for a longer period of time and, (3) limited subcontractor availability, which has extended our cycle times in most of our larger markets. Financial Services Income before taxes for our financial services operations for the 2016 fourth quarter was $11.4 million, a $2.3 million increase from $9.1 million in the 2015 fourth quarter. This improvement was primarily due to our mortgage operations segment, which had (1) year-over-year increases in the dollar value of loans locked, originated, and sold, and (2) higher gains on loans locked and sold. 2 M.D.C. HOLDINGS, INC. About MDC M.D.C. Holdings, Inc. was founded in 1972. MDC's homebuilding subsidiaries, which operate under the name Richmond American Homes, have built and financed the American Dream for more than 190,000 homebuyers since 1977. MDC's commitment to customer satisfaction, quality and value is reflected in each home its subsidiaries build. MDC is one of the largest homebuilders in the United States. Its subsidiaries have homebuilding operations across the country, including the metropolitan areas of Denver, Northern Colorado, Colorado Springs, Salt Lake City, Las Vegas, Phoenix, Tucson, Riverside-San Bernardino, Los Angeles, San Diego, Orange County, San Francisco Bay Area, Sacramento, Washington D.C., Baltimore, Orlando, Jacksonville, South Florida and Seattle. MDC's subsidiaries also provide mortgage financing, insurance and title services, primarily for Richmond American homebuyers, through HomeAmerican Mortgage Corporation, American Home Insurance Agency, Inc. and American Home Title and Escrow Company, respectively. MDC’s stock is traded on the New York Stock Exchange under the symbol "MDC" For more information, visit www.mdcholdings.com . 3 M.D.C. HOLDINGS, INC. Forward-Looking Statements Certain statements in this release, including statements regarding our business, financial condition, results of operation, cash flows, strategies and prospects, constitute "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause the actual results, performance or achievements of MDC to be materially different from any future results, performance or achievements expressed or implied by the forward-looking statements. Such factors include, among other things, (1) general economic conditions, including changes in consumer confidence, inflation or deflation and employment levels; (2) changes in business conditions experienced by MDC, including cancellation rates, net home orders, home gross margins, land and home values and subdivision counts; (3) changes in interest rates, mortgage lending programs and the availability of credit; (4) changes in the market value of MDC’s investments in marketable securities; (5) uncertainty in the mortgage lending industry, including repurchase requirements associated with HomeAmerican Mortgage Corporation’s sale of mortgage loans (6) the relative stability of debt and equity markets; (7) competition; (8) the availability and cost of land and other raw materials used by MDC in its homebuilding operations; (9) the availability and cost of performance bonds and insurance covering risks associated with our business; (10) shortages and the cost of labor; (11) weather related slowdowns and natural disasters; (12) slow growth initiatives; (13) building moratoria; (14) governmental regulation, including the interpretation of tax, labor and environmental laws; (15) terrorist acts and other acts of war; (16) changes in energy prices; and (17) other factors over which MDC has little or no control. Additional information about the risks and uncertainties applicable to MDC's business is contained in MDC's Form 10-K for the year ended December 31, 2016 , which is scheduled to be filed with the Securities and Exchange Commission today. All forward-looking statements made in this press release are made as of the date hereof, and the risk that actual results will differ materially from expectations expressed in this press release will increase with the passage of time. MDC undertakes no duty to update publicly any forward-looking statements, whether as a result of new information, future events or otherwise. However, any further disclosures made on related subjects in our subsequent filings, releases or webcasts should be consulted. Contact: Kevin McCarty Vice President of Finance and Corporate Controller 1-866-424-3395 / (720) 977-3395 IR@mdch.com 4 M.D.C. HOLDINGS, INC. Consolidated Statements of Operations and Comprehensive Income Three Months Ended Year Ended December 31, December 31, (Dollars in thousands, except per share amounts) (Unaudited) (Unaudited) Homebuilding: Home sale revenues $ 715,816 $ 554,432 $ 2,257,153 $ 1,847,889 Land sale revenues 770 10,521 5,700 12,337 Total home and land sale revenues 716,586 564,953 2,262,853 1,860,226 Home cost of sales ) Land cost of sales ) Inventory impairments ) Total cost of sales ) Gross margin 115,026 89,207 363,423 298,226 Selling, general and administrative expenses ) Interest and other income 1,654 1,297 7,012 6,709 Other expense ) Other-than-temporary impairment of marketable securities ) Homebuilding pretax income 47,641 23,482 115,378 70,441 Financial Services: Revenues 19,743 13,958 63,991 48,810 Expenses ) Interest and other income 1,057 860 3,705 3,745 Other-than-temporary impairment of marketable securities ) - ) - Financial services pretax income 11,357 9,076 36,403 30,983 Income before income taxes 58,998 32,558 151,781 101,424 Provision for income taxes ) Net income $ 40,376 $ 22,595 $ 103,211 $ 65,791 Other comprehensive income (loss) related to available for sale securities, net of tax 2,485 4,538 6,356 5,260 Comprehensive income $ 42,861 $ 27,133 $ 109,567 $ 71,051 Earnings per share Basic $ 0.78 $ 0.44 $ 2.01 $ 1.28 Diluted $ 0.78 $ 0.44 $ $ 1.28 Weighted average common shares outstanding Basic 51,294,826 51,227,950 51,286,942 51,202,616 Diluted 51,476,735 51,399,721 51,447,147 51,415,580 Dividends declared per share $ 0.24 $ 0.24 $ 0.95 $ 0.95 5 M.D.C. HOLDINGS, INC. Consolidated Balance Sheets December 31, December 31, (Dollars in thousands, except per share amounts) ASSETS Homebuilding: Cash and cash equivalents $ 259,087 $ 144,342 Marketable securities 59,770 92,387 Restricted cash 3,778 3,750 Trade and other receivables 42,492 23,314 Inventories: Housing completed or under construction 874,199 747,036 Land and land under development 884,615 1,016,926 Total inventories 1,758,814 1,763,962 Property and equipment, net 28,041 28,226 Deferred tax assets, net 74,888 99,107 Metropolitan district bond securities (related party) 30,162 25,911 Prepaid and other assets 60,463 65,394 Total homebuilding assets 2,317,495 2,246,393 Financial Services: Cash and cash equivalents 23,822 36,646 Marketable securities 36,436 11,307 Mortgage loans held-for-sale, net 138,774 115,670 Other assets 12,062 5,883 Total financial services assets 211,094 169,506 Total Assets $ 2,528,589 $ 2,415,899 LIABILITIES AND EQUITY Homebuilding: Accounts payable $ 42,088 $ 40,472 Accrued liabilities 144,566 122,886 Revolving credit facility 15,000 15,000 Senior notes, net 841,646 840,524 Total homebuilding liabilities 1,043,300 1,018,882 Financial Services: Accounts payable and accrued liabilities 50,734 52,114 Mortgage repurchase facility 114,485 88,611 Total financial services liabilities 165,219 140,725 Total Liabilities 1,208,519 1,159,607 Stockholders' Equity Preferred stock, $0.01 par value; 25,000,000 shares authorized; none issued or outstanding - - Common stock, $0.01 par value; 250,000,000 shares authorized; 51,485,090 and 48,888,424 issued and outstanding at December 31, 2016 and December 31, 2015, respectively 515 489 Additional paid-in-capital 983,532 915,746 Retained earnings 313,952 324,342 Accumulated other comprehensive income 22,071 15,715 Total Stockholders' Equity 1,320,070 1,256,292 Total Liabilities and Stockholders' Equity $ 2,528,589 $ 2,415,899 6 M.D.C. HOLDINGS, INC. Consolidated Statement of Cash Flows Three Months Ended Year Ended December 31, December 31, (Dollars in thousands) (Unaudited) (Unaudited) Operating Activities: Net income $ 40,376 $ 22,595 $ 103,211 $ 65,791 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Stock-based compensation expense 841 3,477 7,477 10,066 Depreciation and amortization 1,430 985 5,132 4,069 Inventory impairments 3,873 5,292 10,173 9,993 Other-than-temporary impairment of marketable securities 398 1,793 1,443 3,969 Net realized loss (gain) on sale of marketable securities ) 785 ) 911 Amortization of discount / premiums on marketable debt securities - - - 100 Deferred income tax expense 4,788 8,551 16,145 33,333 Net changes in assets and liabilities: Restricted cash 843 1,050 ) ) Trade and other receivables 1,255 5,822 ) 5,247 Mortgage loans held-for-sale ) Housing completed or under construction 101,214 74,290 ) ) Land and land under development ) ) 124,622 ) Prepaid expenses and other assets 3,537 424 ) ) Accounts payable and accrued liabilities 3,722 12,257 21,905 7,535 Net cash provided by operating activities 124,820 26,701 115,917 215 Investing Activities: Purchases of marketable securities ) Maturities of marketable securities - - - 1,510 Sales of marketable securities 4,863 6,255 61,736 101,165 Purchases of property and equipment ) Net cash provided by (used in) investing activities ) ) 9,218 47,362 Financing Activities: Advances on mortgage repurchase facility, net 22,474 44,856 25,874 27,789 Dividend payments ) Proceeds from exercise of stock options - - - 665 Net cash provided by (used in) financing activities 10,149 32,634 ) ) Net increasein cash and cash equivalents 119,451 57,993 101,921 27,163 Cash and cash equivalents: Beginning of year 163,458 122,995 180,988 153,825 End of year $ 282,909 $ 180,988 $ 282,909 $ 180,988 7 M.D.C. HOLDINGS, INC. Homebuilding Operational Data New Home Deliveries Three Months Ended December 31, % Change Homes Dollar Value Average Price Homes Dollar Value Average Price Homes Dollar Value Average Price (Dollars in thousands) Arizona 207 $ 62,159 $ 300.3 210 $ 60,129 $ 286.3 (1 )% 3 % 5 % California 295 176,818 599.4 220 127,196 578.2 34 % 39 % 4 % Nevada 251 88,580 352.9 171 67,691 395.9 47 % 31 % )% Washington 111 54,963 495.2 80 35,983 449.8 39 % 53 % 10 % West 864 382,520 442.7 681 290,999 427.3 27 % 31 % 4 % Colorado 424 207,774 490.0 349 160,794 460.7 21 % 29 % 6 % Utah 74 27,441 370.8 54 19,194 355.4 37 % 43 % 4 % Mountain 498 235,215 472.3 403 179,988 446.6 24 % 31 % 6 % Maryland 65 29,337 451.3 47 24,168 514.2 38 % 21 % )% Virginia 69 36,822 533.7 46 22,838 496.5 50 % 61 % 7 % Florida 86 31,922 371.2 98 36,439 371.8 )% )% (0 )% East 220 98,081 445.8 191 83,445 436.9 15 % 18 % 2 % Total 1,582 $ 715,816 $ 452.5 1,275 $ 554,432 $ 434.8 24 % 29 % 4 % Year Ended December 31, % Change Homes Dollar Value Average Price Homes Dollar Value Average Price Homes Dollar Value Average Price (Dollars in thousands) Arizona 789 $ 232,511 $ 294.7 753 $ 220,140 $ 292.4 5 % 6 % 1 % California 807 495,934 614.5 706 370,603 524.9 14 % 34 % 17 % Nevada 683 238,441 349.1 575 215,479 374.7 19 % 11 % (7 )% Washington 345 161,628 468.5 270 109,038 403.8 28 % 48 % 16 % West 2,624 1,128,514 430.1 2,304 915,260 397.2 14 % 23 % 8 % Colorado 1,369 671,308 490.4 1,192 553,573 464.4 15 % 21 % 6 % Utah 219 80,679 368.4 149 52,794 354.3 47 % 53 % 4 % Mountain 1,588 751,987 473.5 1,341 606,367 452.2 18 % 24 % 5 % Maryland 243 114,079 469.5 215 103,148 479.8 13 % 11 % (2 )% Virginia 262 135,394 516.8 216 105,593 488.9 21 % 28 % 6 % Florida 337 127,179 377.4 314 117,521 374.3 7 % 8 % 1 % East 842 376,652 447.3 745 326,262 437.9 13 % 15 % 2 % Total 5,054 $ 2,257,153 $ 446.6 4,390 $ 1,847,889 $ 420.9 15 % 22 % 6 % 8 M.D.C. HOLDINGS, INC. Homebuilding Operational Data Net New Orders Three Months Ended December 31, % Change Homes Dollar Value Average Price Monthly Absorption Rate * Homes Dollar Value Average Price Monthly Absorption Rate * Homes Dollar Value Average Price Monthly Absorption Rate * (Dollars in thousands) Arizona 106 $ 31,937 $ 301.3 1.23 154 $ 43,448 $ 282.1 1.64 )% )% 7 % )% California 149 99,903 670.5 2.42 160 101,300 633.1 2.81 (7 )% (1 )% 6 % )% Nevada 161 57,324 356.0 2.50 128 41,560 324.7 2.44 26 % 38 % 10 % 2 % Washington 78 40,210 515.5 1.86 80 38,612 482.7 1.98 (3 )% 4 % 7 % (6 )% West 494 229,374 464.3 1.94 522 224,920 430.9 2.14 (5 )% 2 % 8 % (9 )% Colorado 284 138,194 486.6 2.89 262 122,119 466.1 2.28 8 % 13 % 4 % 27 % Utah 37 15,841 428.1 1.37 40 14,343 358.6 1.72 (8 )% 10 % 19 % )% Mountain 321 154,035 479.9 2.56 302 136,462 451.9 2.19 6 % 13 % 6 % 17 % Maryland 37 17,509 473.2 1.17 56 26,253 468.8 1.74 )% )% 1 % )% Virginia 62 32,753 528.3 2.76 64 33,159 518.1 2.25 (3 )% (1 )% 2 % 23 % Florida 104 39,705 381.8 1.98 76 29,694 390.7 1.72 37 % 34 % (2 )% 15 % East 203 89,967 443.2 1.91 196 89,106 454.6 1.87 4 % 1 % (3 )% 2 % Total 1,018 $ 473,376 $ 465.0 2.09 1,020 $ 450,488 $ 441.7 2.10 (0 )% 5 % 5 % (0 )% Year Ended December 31, % Change Homes Dollar Value Average Price Monthly Absorption Rate * Homes Dollar Value Average Price Monthly Absorption Rate * Homes Dollar Value Average Price Monthly Absorption Rate * (Dollars in thousands) Arizona 790 $ 243,358 $ 308.0 2.21 843 $ 241,192 $ 286.1 2.07 (6 )% 1 % 8 % 7 % California 946 582,460 615.7 3.88 856 506,445 591.6 3.55 11 % 15 % 4 % 9 % Nevada 795 282,198 355.0 3.09 615 227,560 370.0 3.62 29 % 24 % (4 )% )% Washington 403 199,011 493.8 2.57 394 173,071 439.3 2.50 2 % 15 % 12 % 3 % West 2,934 1,307,027 445.5 2.89 2,708 1,148,268 424.0 2.77 8 % 14 % 5 % 4 % Colorado 1,511 730,924 483.7 3.69 1,435 687,695 479.2 2.97 5 % 6 % 1 % 24 % Utah 215 84,455 392.8 2.18 217 79,203 365.0 2.58 (1 )% 7 % 8 % )% Mountain 1,726 815,379 472.4 3.39 1,652 766,898 464.2 2.91 4 % 6 % 2 % 16 % Maryland 245 116,813 476.8 1.73 237 116,010 489.5 2.02 3 % 1 % (3 )% )% Virginia 272 143,680 528.2 2.75 227 114,713 505.3 2.12 20 % 25 % 5 % 30 % Florida 429 176,862 412.3 2.14 379 143,594 378.9 2.18 13 % 23 % 9 % (2 )% East 946 437,355 462.3 2.15 843 374,317 444.0 2.12 12 % 17 % 4 % 1 % Total 5,606 $ 2,559,761 $ 456.6 2.85 5,203 $ 2,289,483 $ 440.0 2.68 8 % 12 % 4 % 6 % * Calculated as total net new orders in period ÷ average active communities during period ÷ number of months in period 9 M.D.C. HOLDINGS, INC. Homebuilding Operational Data Active Subdivisions Average Active Subdivisions Active Subdivisions Three Months Ended Year Ended December 31, % December 31, % December 31, % Change Change Change Arizona 28 32 )% 29 31 (6 )% 30 34 )% California 20 20 0 % 21 19 11 % 20 20 0 % Nevada 21 20 5 % 21 17 24 % 21 14 50 % Washington 14 14 0 % 14 14 0 % 13 13 0 % West 83 86 (3 )% 85 81 5 % 84 81 4 % Colorado 38 40 (5 )% 33 38 )% 34 40 )% Utah 9 7 29 % 9 8 13 % 8 7 14 % Mountain 47 47 0 % 42 46 (9 )% 42 47 )% Maryland 10 11 (9 )% 10 11 (9 )% 12 10 20 % Virginia 7 9 )% 8 9 )% 8 9 )% Florida 17 14 21 % 18 15 20 % 17 14 21 % East 34 34 0 % 36 35 3 % 37 33 12 % Total (2 )% 1 % 1 % Backlog At December 31, % Change Homes Dollar Value Average Price Homes Dollar Value Average Price Homes Dollar
